Per Curiam.
The plaintiff, a boy ten years of age, was crossing North avenue, in the town of Cranford, in a small wagon which he was propelling by one leg, the other leg being in the bottom of the wagon. The defendant company’s taxicab ran into the boy while he was crossing the street, inflicting the injuries to recover compensation for which the present suit is brought. The jury found a verdict in his favor and assessed his damages at $3. The plaintiff seeks to have this verdict set aside and a new trial ordered.
By its verdict the jury declared that the driver of the defendant’s cab was guilty of negligence causing the accident and that the boy did not contribute thereto by his own negligence. This is a necessary conclusion to be reached upon the finding that the plaintiff was entitled to recover. If this finding is justified by the evidence, the award of $3 as compensation for the boy’s injuries is entirely without justification, in view of the medical testimony in the case; and the verdict ought to be set aside for that reason. The smallness of the award would seem to indicate that the jury had some doubt on the question of the defendant’s liability.
Our conclusion is that the rule to show cause should be made absolute and the case sent back to be tried de novo.